IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



 NO. PD- 1817-08



NAOMI LOUTRICIA JOHNSON, Appellant
                                                                      v.
                                                  THE STATE OF TEXAS

                                                                             
ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
UNDER ARTICLE 44.04(h), V.A.C.C.P. 
                               FROM THE NINTH COURT OF APPEALS
 JEFFERSON  COUNTY




                                                              O R D E R 


            Appellant was convicted of murder in Cause No. 85,800 in the 252nd District Court
of Jefferson County.  The trial court sentenced her to confinement for 35 years.  The Court
of Appeals reversed the conviction and remanded the case to the trial court.  Johnson v. State,
___ S.W.3d ___(Tex. App. – Beaumont No. 09-06-00510-CR, delivered November 5, 2008). 
The State has filed a petition for discretionary review which is at the Court of Appeals.
           Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal
Procedure, to set a reasonable bail pending final determination of the appeal.  However,
before this Court can set a reasonable bail we must have adequate information upon which
to determine a reasonable amount.  Appellant fails to provide adequate information.  See
Montalvo v. State, 786 S.W.2d 710 (Tex.Cr.App. 1989).  
           Therefore, Appellant must redraft her request for bail under Art. 44.04(h) in order for
this Court to set a reasonable bail. 
           IT IS SO ORDERED this the 23rd day of March, 2009.
PER CURIAM
Do not publish